

113 SRES 286 ATS: Congratulating Oracle Team USA for winning the 34th America's Cup.
U.S. Senate
2013-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 286IN THE SENATE OF THE UNITED STATESNovember 5, 2013Mrs. Feinstein (for herself, Mr. Whitehouse, and Mrs. Boxer) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating Oracle Team USA for winning the 34th America's Cup.Whereas the America's Cup is known as the oldest trophy in sports;Whereas the United States has long maintained one of the most successful sailing traditions in the world, with its teams having won more America's Cup competitions than those of any other nation;Whereas the America's Cup was hosted 13 times in New York City between 1870 and 1920, 12 times in Newport, Rhode Island, between 1930 to 1987, and 3 times in San Diego, California, between 1988 and 1995;Whereas Newport, Rhode Island hosted the inaugural America's Cup World Series Season Championship, the final race in the new AC45 professional circuit in the lead-up to the 2013 finals, and is proud of its America's Cup heritage;Whereas America's Cup World Series races were also held in San Diego and San Francisco, California;Whereas on September 25, 2013, in San Francisco, California, Oracle Team USA won the 34th America's Cup, defeating Emirates Team New Zealand 9 races to 8;Whereas this is the second consecutive America's Cup victory for Oracle Team USA, which previously won the 33rd America's Cup on February 14, 2010 in Valencia, Spain;Whereas on September 18, 2013, Oracle Team USA had lost 8 of the first 11 races in the America's Cup finals to Emirates Team New Zealand, but refused to give up;Whereas despite this deficit, skipper James Spithill declared: We will keep fighting all the way to the end. There is still a lot of racing and I am still convinced that we can win races. We will go out in every single race thinking we can win; we have to.;Whereas beginning on September 19, 2013, Oracle Team USA was able to win 7 consecutive races to set up a winner-take-all race on the San Francisco Bay course;Whereas Oracle Team USA was able to accomplish one of the greatest comebacks in sporting history by winning the final race in decisive fashion and securing their second consecutive America's Cup;Whereas Ben Ainslie, Darren Bundock, Simon Daubney, Dirk de Ridder, Shannon Falcone, Kinley Fowler, Murray Jones, Rome Kirby, John Kostecki, Kyle Langford, Jonathan Macbeth, Brian MacInnes, Matthew Mason, Will McCarthy, Matt Mitchell, Joe Newton, Sam Newton, Gilberto Nobili, Philippe Persti, Tom Slingsby, Joe Spooner, Simeon Tienpont, and Brad Webb came together to form one of the most exciting and skilled crews to have ever raced in the America's Cup; andWhereas the partnership between the City and County of San Francisco and Oracle Team USA owner Larry Ellison produced the most visually stunning and publicly accessible series of races in the history of the America's Cup: Now, therefore, be itThat the Senate—(1)congratulates Oracle Team USA for winning the 34th America's Cup;(2)recognizes the achievements of all the crew, coaches, and staff who contributed to the victory; and(3)offers best wishes and support for the team as it prepares to defend its title once again in American waters.